DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,470,019. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Instant Application
Patent No. 10,470,019


1. A terminal device, comprising: a device host (DH); and a near field communication controller ( NFCC) communicatively coupled to the DH and comprising: a processor configured to activate a first radio frequency (RF) interface; and a communication interface coupled to the processor and configured to: send a first notification to the DH, wherein the first notification notifies the DH that the first RF interface has been activated; receive an adjustment command from the DH, wherein the 


Regarding claim 1, although the patent applicant’s claimed features have minor variations compared to the present disclosed invention, however the patent application is an obvious variant to the disclosed invention. Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to perform the method as disclosed in claim 1 of the disclosed invention.

2. The terminal device of claim 1, wherein the first request is a parameter selection request (PSL_REQ) defined in a digital specification, wherein the first response is a parameter selection response (PSL_RES) defined in the digital specification, wherein the first RF interface is an NFC Data Exchange Protocol (NFC-DEP) radio frequency interface defined in an NFC controller interface (NCI) specification, and wherein the first notification is a radio frequency interface-activated notification (RF_INTF_ACTIVATED_NTF) defined in the NCI specification.
16. The NFCC of claim 12, wherein the first request is a parameter selection request (PSL_REQ) defined in Digital specification, wherein the first response is a parameter selection response (PSL_RES) defined in the Digital specification, wherein the first RF interface is a NFC Data Exchange Protocol (NFC-DEP) radio frequency interface defined in a NFC controller interface (NCI) specification, and wherein the first notification is a radio frequency interface-activated notification (RFINTFACTIVATED NTF) defined in the NCI specification.


3. The terminal device of claim 1, wherein the processor is further configured to determine that the first length value is less than or equal to a 



4. The terminal device of claim 3, wherein the first request is a parameter selection request (PSL_REQ) defined in a digital specification, wherein the first response is a parameter selection response (PSL_RES) defined in the digital specification, wherein the first RF interface is an NFC Data Exchange Protocol (NFC-DEP) radio frequency interface defined in an NFC controller interface (NCI) specification, and wherein the first notification is a radio frequency interface-activated notification (RF_INTF_ACTIVATED_NTF) defined in the NCI specification.
16. The NFCC of claim 12, wherein the first request is a parameter selection request (PSL_REQ) defined in Digital specification, wherein the first response is a parameter selection response (PSL_RES) defined in the Digital specification, wherein the first RF interface is a NFC Data Exchange Protocol (NFC-DEP) radio frequency interface defined in a NFC controller interface (NCI) specification, and wherein the first notification is a radio frequency interface-activated notification (RFINTFACTIVATED NTF) defined in the NCI specification.


5. The terminal device of claim 3, wherein the communication interface is further configured to receive, using the first RF interface, a first data message from the DH, wherein the processor is further configured to encapsulate a payload in 



6. The terminal device of claim 5, wherein the first request is a parameter selection request (PSL_REQ) defined in a digital specification, wherein the first response is a parameter selection response (PSL_RES) defined in the digital specification, wherein the first RF interface is an NFC Data Exchange Protocol (NFC-DEP) radio frequency interface defined in an NFC controller interface (NCI) specification, and wherein the first notification is a radio frequency interface-activated notification (RF_INTF_ACTIVATED_NTF) defined in the NCI specification.
16. The NFCC of claim 12, wherein the first request is a parameter selection request (PSL_REQ) defined in Digital specification, wherein the first response is a parameter selection response (PSL_RES) defined in the Digital specification, wherein the first RF interface is a NFC Data Exchange Protocol (NFC-DEP) radio frequency interface defined in a NFC controller interface (NCI) specification, and wherein the first notification is a radio frequency interface-activated notification (RFINTFACTIVATED NTF) defined in the NCI specification.


7. The terminal device of claim 5, wherein the communication interface is further configured to: send a second notification to the DH, wherein the second notification notifies the DH that a second 



8. The terminal device of claim 7, wherein the first request is a parameter selection request (PSL_REQ) defined in a digital specification, wherein the first response is a parameter selection response (PSL_RES) defined in the digital specification, wherein the first RF interface is an NFC Data Exchange Protocol (NFC-DEP) radio frequency interface defined in an NFC controller interface (NCI) specification, and wherein the first notification is a radio frequency interface-activated notification (RF_INTF_ACTIVATED_NTF) defined in the NCI specification.
16. The NFCC of claim 12, wherein the first request is a parameter selection request (PSL_REQ) defined in Digital specification, wherein the first response is a parameter selection response (PSL_RES) defined in the Digital specification, wherein the first RF interface is a NFC Data Exchange Protocol (NFC-DEP) radio frequency interface defined in a NFC controller interface (NCI) specification, and wherein the first notification is a radio frequency interface-activated notification (RFINTFACTIVATED NTF) defined in the NCI specification.


9. The terminal device of claim 1, wherein the communication interface is further configured to receive, using the first RF interface, a first data message from the DH, wherein the processor is further configured to encapsulate a payload in the first data message into a first data packet using the first length value as the maximum length value, and wherein the communication interface is further configured to send the first data packet to the NFC device.
15. The NFCC of claim 12, wherein the communication interface is further configured to receive, using the first RF interface, a first data message from the DH, wherein the processor is further configured to encapsulate a payload in the first data message into a first data packet using the first length value as the maximum length value, and wherein the communication interface is further configured to send the first data packet to the second NFC device.


10. The terminal device of claim 9, wherein the first request is a parameter selection request (PSL_REQ) defined in a digital specification, wherein the first response is a parameter selection response (PSL_RES) defined in the digital specification, wherein the first RF interface is an NFC Data Exchange Protocol (NFC-DEP) radio frequency interface defined in an NFC controller interface (NCI) specification, and wherein the first notification is a radio frequency interface-activated notification 



11. The terminal device of claim 9, wherein the communication interface is further configured to: send a second notification to the DH, wherein the second notification notifies the DH that a second RF interface has been activated; and receive, using the second RF interface, a second data message from the DH, wherein the processor is further configured to encapsulate a payload in the second data message into a second data packet using the first length value as the maximum length value, and wherein the communication interface is further configured to send the second data packet to the NFC device.
14. The NFCC of claim 13, wherein the communication interface is further configured to: send a second notification to the DH, wherein the second notification is used to notify the DH that a second RF interface has been activated; and receive, using the second RF interface, a second data message from the DH, wherein the processor is further configured to encapsulate a payload in the second data message into a second data packet using the first length value as the maximum length value, and wherein the communication interface is further configured to send the second data packet to the second NFC device.


12. The terminal device of claim 11, wherein the first request is a parameter selection request (PSL_REQ) defined in a digital specification, wherein the first response is a parameter selection response (PSL_RES) defined in the digital specification, wherein the first RF interface 



13. The terminal device of claim 1, wherein the adjustment response comprises the status indication.
12. … send an adjustment response comprising at least one of: a status indication or the first length value to the DH,..


14. The terminal device of claim 1, wherein the adjustment response comprises the first length value.
12. … send an adjustment response comprising at least one of: a status indication or the first length value to the DH,…


15. The terminal device of claim 1, wherein the adjustment response comprises the status indication and the first length value.
12. … send an adjustment response comprising at least one of: a status indication or the first length value to the DH,…


Claim 16 is rejected based on claim 7 of the Patent.
Claim 17 is rejected based on claim 11 of the Patent.
Claim 18 is rejected based on claim 8 of the Patent.
Claim 19 is rejected based on claim 11 of the Patent.
Claim 20 is rejected based on claim 10 of the Patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hillan et al. (Pub No.: 2012/0329393).
Regarding claim 1, Hillan et al. discloses a terminal device (see fig. 10, device 1000), comprising: a device host (DH) (see fig. 10, device host 1060); and a near field communication controller (NFCC) (see fig. 10, NFC controller 1030) communicatively coupled to the DH and comprising: 
a processor (see fig. 10, processor 1006) configured to activate a first radio frequency (RF) interface (see para. 0036, 0074); and 
a communication interface (see fig. 10, interface 1040) coupled to the processor and configured to: 
send a first notification to the DH, wherein the first notification notifies the DH that the first RF interface has been activated (Hillian et al. see fig. 8, Step 818; para. 0074; at act 818, the NFCC 804 sends an activation message (e.g., RF_ ACTIVATE_NTF) to the DH 802 to indicate that this Interface has been activated to be used with the specified remote NFC endpoint 806.); 
receive an adjustment command from the DH, wherein the adjustment command comprises a first length value and instructs the NFCC to adjust a maximum length value of data packets in a subsequent communication process (Hillan et al. see fig. 6, Step 602; fig. 8, Step 816; para. 0067, 0073; At act 816 parameter selection messages may be communicated between DH 802 and remote NFC endpoint 806 through NFCC 804. In para. 0067, …the parameter selection request message may be received from the DH. In an aspect, the parameter values may include a RF technology and mode parameter, a transmit bit rate parameter, a receive bit rate parameter, a maximum payload size parameter, etc.); 
send, to a near field communication (NFC)NFC device, a first request comprising the first length value and a first device identification number ( DID), wherein the first request instructs to adjust the maximum length value of the data packets to the first length value (Hillan et al. see fig. 8, Steps 810, 812, 816; para. 0046, 0067, 0070, 0073, 0075; sense message, attribute message and parameter selection messages may be communicated between DH 802 and remote NFC endpoint 806 via NFCC 804. The parameter selection request message may include parameters, such as but not limited to, device identifier (DID), and parameter values including a maximum payload size); 
receive a first response to the first request from the NFC device, wherein the first response comprises a second DID (Hillan et al. see para. 0076, 0077; once DH 802 receives a Data Packet that it interprets as a well formed parameter selection response (PSL_RES) with a matching DID value,). Thus, the PSL_RES is read as the response with a second DID value; and 
wherein the processor is further configured to use the first length value as the maximum length value of the data packets when the first DID is the same as the second DID (Hillan et al. see para. 0076, 0077; if DH 802 interprets a frame as a well formed PSL_REQ with a matching DID value, the DH 802 sends a frame with a payload corresponding to parameter values provided in a PSL_RES message.). 
However, Hillan et al. according to fig. 8 does not explicitly disclose the feature to send, to the DH, an adjustment response comprising at least one of a status indication or the first length value, wherein the status indication indicates that the NFCC has already adjusted the maximum length value to the first length value. However, according to fig. 6, step 606, para. 0069, 0071 of Hillan et al., which discloses the feature to send, to the DH, an adjustment response comprising at least one of a status indication or the first length value, wherein the status indication indicates that the NFCC has already adjusted the maximum length value to the first length value (Hillan et al. see fig. 6, Step 606; para. 0069, 0071; At block 606, the NFC Controller may communicate an activation message to a DH indicating values to which the NFC Controller changed the one or more parameter values.). An official notice is taken that the communication for indicating values to which the NFC Controller has changed to the DH is known in the art as suggested in fig. 6, step 606.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure in fig. 8 of Hillan et al. and to implement with the feature/teaching of communicating the changed values to the DH as a confirmation.
The motivation would be to improve transmission reliability.
Claim 16 is rejected similarly to claim 1.
Regarding claims 2, 17, Hillan et al. discloses the feature wherein the first request is a parameter selection request (PSL_REQ) defined in a digital specification (Hillan et al. see para. 0046, 0070, 0073, 0075), wherein the first response is a parameter selection response (PSL_RES) defined in the digital specification (Hillan et al. see para. 0071-0073, 0076, 0077), wherein the first RF interface is an NFC Data Exchange Protocol (NFC-DEP) radio frequency interface defined in an NFC controller interface (NCI) specification (Hillan et al. see para. 0071, 0074); and wherein the first notification is a radio frequency interface-activated notification (RF_INTF_ ACTIVATED_NTF) defined in the NCI specification (Hillan et al. see para. 0074-0076). 
Regarding claim 13, Hillan et al. discloses the feature wherein the adjustment response comprises the status indication (Hillan et al. see fig. 6, Step 606; para. 0069, 0071; At block 606, the NFC Controller may communicate an activation message to a DH indicating values to which the NFC Controller changed the one or more parameter values.),
Regarding claim 14, Hillan et al. discloses the feature wherein the adjustment response comprises the first length value (Hillan et al. see fig. 6, Step 606; para. 0069, 0071; At block 606, the NFC Controller may communicate an activation message to a DH indicating values to which the NFC Controller changed the one or more parameter values.),
Regarding claim 15, Hillan et al. discloses the feature wherein the adjustment response comprises the status indication and the first length value (Hillan et al. see fig. 6, Step 606; para. 0069, 0071; At block 606, the NFC Controller may communicate an activation message to a DH indicating values to which the NFC Controller changed the one or more parameter values.). The activation message indicating values which also indicates the status indication, which indicates the controller has changed the values based on the received parameter values.

Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillan et al. (Pub No.: 2012/0329393) in view of Hannuksela (Pub No.: 2010/0183033).
Regarding claim 9, Hillan et al. discloses the feature wherein the communication interface is further configured to receive, using the first RF interface, a first data message from the DH (see para. 0077; DH 802 sends a parameter update message (e.g., RF_PARAMETER_UPDATE_CMD) to update the RF Communication parameter values in the NFCC 804.), and wherein the communication interface is further configured to send the first data packet to the NFC device (see para. 0078; At act 822, DEP request and response communications are transmitted between DH 802 and the remote NFC endpoint 806 through NFCC 804 using the updated parameter values.).
However, Hillan et al. does not explicitly disclose the feature wherein the processor is further configured to encapsulate a payload in the first data message into a first data packet using the first length value as the maximum length value.
Hannuksela from the same or similar fields of endeavor discloses the feature wherein the processor is further configured to encapsulate a payload in the first data message into a first data packet using the first length value as the maximum length value (Hannuksela see para. 0015, 0030), 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hillan et al. and to implement with the feature as taught by Hannuksela to encapsulate payload according to max size not exceeding a threshold.
The motivation would be to improve transmission efficiency.
Regarding claim 10, Hillan et al. discloses the feature wherein the first request is a parameter selection request (PSL_REQ) defined in a digital specification (Hillan et al. see para. 0046, 0070, 0073, 0075), wherein the first response is a parameter selection response (PSL_RES) defined in the digital specification (Hillan et al. see para. 0071-0073, 0076, 0077), wherein the first RF interface is an NFC Data Exchange Protocol (NFC-DEP) radio frequency interface defined in an NFC controller interface (NCI) 

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KAN YUEN/Primary Examiner, Art Unit 2464